IN THE UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF MISSOURI

WESTERN DIV[SION
RANDALL P. ROTSCHAFER and )
RQBBIELRQTSCHAFER __ ) _ ________ ____ ____ _____________ __
)
Plaintiffs, ) Case No.
)
vs. ) COMPLAINT

)

GRANDVIEW ENTERPRISES, INC. ) DEMAND FOR JURY TRIAL
Serve Registered Agent: )
Victoria Grant )
7708 NE 99th Street )
Vancouver, WA 98662 )
)
and )
)
BRUCE W. BEST )
Serve: )
120 South Vannoy Creek Road )
Grants Pass, OR 97526 )
)
Defendants. )

_QQM

Plaintiffs Randall P. Rotsehafer and Robbie L. Rotschafer, by and through counsel,
hereby submit Plaintiffs’ Cornplaint against Defendant Grandview Enterprises, Ine. and
Defendant Bruce W. Best, and in support of their causes of action, state and allege the following

THE PARTIES

l. Plaintiff Randall P. Rotschafer is an individual, resident, and citizen of the State
of Nebrasl<a, residing in Omaha, Nebraska_

2. Plaintiff Robbie L. Rotschafer is an individual, resident, and citizen of the State of
Nebraska, residing in Omaha, Nebraska. At all times relevant herein, Plaintiff Robbie

Rotschafer Was the lawful spouse of Plaintiff Randall Rotschafer.

Case 4:19-cv-OOOll-DGK Document 1 Filed 01/03/19 Page 1 of 14

3. Defendant Grandview Enterprises, Inc. (hereinafter, Defendant “Grandview
Enterprises”) is a for-profit corporation incorporated in the State of Washington with its principal

place of business in the State of Washington located at 7708 NE 99th Street, Vancouver,

n _il\_/ashiii-gton 98d62 Defendant Grandview Enterpnsesls a citizen oftheStateofWashlngton
Defendant Grandview Enterprises may be served via its registered agent Victoria Grant at 7708
NE 99th Street, Vancouver, Washington 98662. Plaintiffs’ reference to Defendant Grandview
Enterprises herein shall also mean the employees and agents of Defendant Grandview
Enterprises, acting within the course and scope of their employment or agency. Defendant
Grandview Enterprises, through the application of the doctrine of respondeat superior, is
responsible for the negligent acts of its employees, representatives, and agents.

4. Defendant Bruce W_ Best (hereinafter, Defendant “Best”) is an individual,
resident, and citizen of the State of Oregon, residing at 120 South Vannoy Creek Road, Grants
Pass, Oregon 97526. At all times relevant herein, Defendant Best Was an employee and/or agent
of Defendant Grandview Enterprises acting within the course and scope of his employment
and/or agency with Defendant Grandview Enterprises.

JURISDICTION AND VENUE

5. This Court has subject-matter jurisdiction pursuant to 28 U.S.C. § l332(a)
because the matter in controversy exceeds the sum or value $75,000, exclusive of interest and
costs, and is between citizens of different states.

6. This Court has personal jurisdiction over Defendant Grandview Enterprises
pursuant to and consistent with l\/[issouri’s long arm statute, RSMo. § 506.500, and the
constitutions of the United States and the State of Missouri because Plaintiffs’ cause of action

arose from Defendant Grandview Enterprises committing a tortious act within the State of

Case 4:19-cv-00011-DGK Document 1 Filed 01/03/19 Page 2 of 14

Missouri through its agent Defendant Best. Defendant Grandview Enterprises also maintains
systematic and continuous minimum contacts with the State of Missouri sufficient for the

exercise of personal jurisdiction by engaging in interstate commercial transportation in and

through the State-icf Missouri.

7. This Court has personal jurisdiction over Defendant Best pursuant to and
consistent with Missouri’s long arm statute, RSMo. § 506.500, and the constitutions of the
United States and the State of Missouri because Plaintiffs’ cause of action arose from Defendant
Best committing a tortious act within the State of Missouri and Defendant had sufficient
minimum contacts with the State of l\/Iissouri, to~wit: Defendant Best drove a commercial motor
vehicle in the State of Missouri, negligently caused a motor vehicle crash in State of Missouri,
and thereby injured Plaintiffs in the State of Missouri. Defendant Best also maintains systematic
and continuous minimum contacts with the State of Missouri sufficient for the exercise of
personal jurisdiction by engaging in interstate commercial transportation in and through the State
of l\/Iissouri.

8. Pursuant to 28 U.S.C. § 1391(b)(2), venue is proper in this Court because
Plaintiffs’ cause of action arose from a motor vehicle crash that occurred at the merging ramp
from northbound U.S. Route 65 (hereinafter, “US-65”) to westbound lnterstate 70 (hereinafter,
“1-70”) in Saline County, Missouri.

FACTS COMMON TO ALL COUNTS
9. Plaintiffs hereby incorporate by reference all of the preceding allegations of their

Complaint as if fully set forth herein_

Case 4:19-cv-00011-DGK Document 1 Filed 01/03/19 Page 3 of 14

10. At all times relevant herein, Defendant Grandview Enterprises owned the 2014
Freightliner semi-trucl< (hereinafter, the “Truck”) that was driven by Defendant Best on May 4,

2014, which crashed into the vehicle driven by Plaintiff Randall Rotschafer.

ll. At all times relevant herein, Defendant Grandview Enterprises was acting
individually and through its drivers, agents, servants, and/or employees, each of whom were
acting within the course and scope of their employment with Defendant Grandview Enterprises

12. At all times relevant herein, Defendant Best was operating the Truck in the
course and scope of his employment with Defendant Grandview Enterprises.

13. Defendant Grandview Enterprises is liable for all acts and omissions of Defendant
Best while he was operating the Truck within the course and scope of employment, under the
doctrine of respondeat superior.

14_ At all times relevant herein, Defendant Best was operating the Truck as a driver
for Defendant Grandview Enterprises

15. At all times relevant herein, Defendant Best was hired by Defendant Grandview
Enterprises to drive a commercial motor vehicle, including the Truck, and was directed by
Defendant Grandview Enterprises to transport various goods through the State of l\/lissouri.

16. At all times relevant herein, Defendant Grandview Enterprises, individually,
and/or through its agents, servants, and/or employees, owned, leased, controlled, and/or operated
the Truck that was involved in this crash. -

l7_ On or about l\/[ay 4, 2014, Plaintiff Randall Rotschafer was driving on the
merging ramp from northbound US-65 toward Westbound 1-70.

18. On or around this same time, Defendant Best was driving the Truck on westbound

1-70 when Defendant Best suddenly and violently crashed the Truck into the vehicle driven by

4

Case 4:19-cv-00011-DGK Document 1 Filed 01/03/19 Page 4 of 14

Plaintiff Randall Rotschafer_thereby causing severe and permanent injuries to Plaintiff Randall

Rotschafer.

19. The negligence of Defendant Grandview Enterprises, and the negligence of its

 

drivers, agents, servants, and employees, including Defendant Best, as described herein, directly
and proximately, caused or contributed to cause injury to Plaintiff Randall Rotschafer.

20. As a direct and proximate result of this crash and the direct and proximate result
of the negligence of Defendant Grandview Enterprises, and its agents, servants, and employees,
including Defendant Best, Plaintiff Randall Rotschafer suffered severe and permanent injuries

COUNT I
§§gligence against Defendant Bruce W. Best

21. Plaintiffs hereby incorporate by reference all of the preceding allegations of their
Complaint as if fully set forth herein.
22. At the time of this crash, Defendant Best negligently operated the Truck that

caused this crash by:

a. Failing to keep a proper lookout for warnings, other vehicles and obstructions;

b. Failing to take proper remedial action which could have avoided this collision or
minimized the impact;

c. Inappropriately switching lanes into a lane accepted by another vehicle;

d. Driving at an, unsafe, excessive and dangerous rate of speed;

e. Operating the truck without adequate training and experience;

f. Failing to exercise the highest degree of care when operating a motor vehicle;

g. Driving while tired and/or fatigued;

h. F ailing to avoid the collision',

i. Failing to stay in his lane of traffic;
5

Case 4:19-cv-00011-DGK Document 1 Filed 01/03/19 Page 5 of 14

j . Driving overly aggressive;

k. Directing his vehicle across the gore into traffic, causing a violent crash;

l. Failing to operate the tractor-trailer in a safe and prudent manner;

m. Failing to)stay alert and attentiveil-and

n. Failing to maintain the tractor-trailer under proper control.
20. At the time of this crash, Defendant Best drove the Truck on a public street,, road,
thoroughfare, and highway in such a manner that he allowed the tractor to enter in the lane of

Plaintiff Randall Rotschafer.

21. At the time of this crash, Defendant Best failed to be diligent at all times and

failed to drive at such a rate of speed and with such control that he avoids this crash.

22. At least one of the negligent acts or omissions by Defendant Best, as described in
the above paragraphs and the below paragraphs, was a direct and proximate cause of the crash in

question and the resulting injuries to PlaintiffRandall Rotschafer.

23. As a direct and proximate result of the negligence of Defendant Best, Plaintiff
Randall Rotschafer was seriously injured as described herein and sustained damages, pain and

suffering

24. Defendant Best knew, should have known from the exercise of ordinary care, that

his conduct as described herein created a high degree of probability of serious injury.

25. Defendant Best was not properly qualified to operate the Truck and did not have
the required training and experience and was operating in violation of the law and this behavior
and conduct was reckless and shows a complete indifference and conscious disregard for the

safety of the motoring public, so as to entitle Plaintiff Randall Rotschafer to punitive damages

Case 4:19-cv-00011-DGK Document 1 Filed 01/03/19 Page 6 of 14

26. The operation of the truck by Defendant Best and the manner in which it was
operated on the public roadways, was willful, wanton, and reckless, and shows complete

indifference and conscious disregard for the safety of the motoring public, so as to entitle

Plaintiff Randall Rotschafer to punitive damages

27. The conduct of Defendant Best as described herein, specifically including
violations of Missouri state law and safety regulations, as well as other acts and omissions of as
described herein, was willful, wanton, and reckless, and shows complete indifference and
conscious disregard for the safety of the motoring public, so as to entitle Plaintiff Randall

Rotschafer to punitive damages

28. Because of Defendant Best’s willful, wanton, and reckless behavior, and for his
indifference and conscious disregard for the safety of the motoring public, punitive damages are
appropriate in this action in order to punish Defendant Best and to deter others from similar
conduct

29. Defendant Best’s reckless and intentional behavior, and his complete indifference
and conscious disregard for the safety of the motoring public, directly and proximately caused
the crash and the resulting injuries to Plaintiff Randall Rotschafer described herein_

30_ As a direct and proximate result of the aforesaid negligence of Defendants,
Plaintiff Randall Rotschafer suffered property loss and injuries, which required, and in the future
will continue to require, medical treatment and rehabilitation', has incurred and will continue to
incur doctor, hospital and medical expenses; has suffered and will continue to suffer wage loss in
the future; and has experienced and will continue to experience pain, suffering, anxiety,

disability, loss of enjoyment of life, and permanent injury for the remainder of his life.

Case 4:19-cv-00011-DGK Document 1 Filed 01/03/19 Page 7 of 14

WHEREFORE, Plaintiffs pray for judgment against the Defendants, jointly and
severally, and each of them, in an amount that is fair and reasonable, including damages

attributable to the aggravating circumstances which attended the injuries of Plaintiff Randall

Rotschafer, an additional amount as punitive damages in such sum as will serve to punish
Defendants and to deter Defendants and others from like conduct, for their costs herein incurred
and expended and for such other and further relief as the Court deems just and proper.

COUNT II
Negligence against Grandview Enterl:lrisesq Inc.

3]. Plaintiffs hereby incorporate by reference all of the preceding allegations of their
Complaint as if fully set forth herein.
32. At all times relevant, Defendant Grandview Enterprises was operating as a motor
carrier pursuant to authority granted to it by the U.S. Department of Transportation.
33. Defendant Grandview Enterprises was negligent:
a. In negligently hiring Defendant Best as a driver;

b. ln negligently entrusting its tractor-trailer to Defendant Best who had inadequate
experience, training and knowledge to safely operate the tractor-trailer;

c. In failing to adequately train and instruct Defendant Best concerning the safe
operation of its tractor-trailer;

d. ln negligently retaining Defendant Best as an employee;

e. ln allowing Defendant Best to operate the tractor-trailer when they knew or
should have known that it had not been maintained properly such that it could not
be safely operated;

f. ln failing to adequately monitor Defendant Best’s activities;

g. ln continuing to allow Defendant Best to operate a tractor-trailer;

h. ln allowing Defendant Best to breach its policy and procedures;

i. In that it knew or should have known Defendant Best was violating regulations',

8

Case 4:19-cv-00011-DGK Document 1 Filed 01/03/19 Page 8 of 14

j . ln failing to adhere to regulations;
k. In failing to have adequately trained safety personnel;
- -l-.- In---fai-l-in-g-to- have -an- -adequ-ate--safety--pre gram-;---and---
m. ln failing to maintain its vehicle so that they could be operated safely.

34. As a direct and proximate result of the independent negligence of Defendant
Grandview Enterprises, Plaintiff Randall Rotschafer suffered severe and permanent injuries

35. Defendant Grandview Enterprises knew or had information from which it, in the
exercise of ordinary care, could have known that such conduct as described herein created a high
degree of probability of injury to the motoring public such as Plaintiff Randall Rotschafer.

36. The conduct of Defendant Grandview Enterprises as described herein, specifically
including violations of state laws and safety regulations was willful, wanton, and reckless, and
shows complete indifference and conscious disregard for the safety of the motoring public, so as
to entitle Plaintiff Randall Rotschafer to punitive damages

37. Because of Defendant Grandview Enterprises’ willful, wanton, and reckless
behavior, and for their indifference and conscious disregard for the safety of the motoring public,
punitive damages are appropriate in this action in order to punish Defendant Grandview
Enterprises and to deter others from similar conduct

38. Defendant Grandview Enterprises’ reckless and intentional behavior, and its
complete indifference and conscious disregard for the safety of the motoring public, directly and

proximately caused the crash and the resulting injuries to Plaintiff Randall Rotschafer described

herein.

39. As a direct and proximate result of the aforesaid negligence of Defendants,

Plaintiff Randall Rotschafer suffered property loss and injuries, which requiredJ and in the future
9

Case 4:19-cv-00011-DGK Document 1 Filed 01/03/19 Page 9 of 14

will continue to require, medical treatment and rehabilitation; has incurred and will continue to
incur doctor, hospital and medical expenses; has suffered and will continue to suffer wage loss in

the future; and has experienced and will continue to experience pain, suffering, anxiety,

d-i-sability, loss of enjoyment of life; andpermanentinjury for thiel-remainder of his life
WHEREFORE, Plaintiffs pray for judgment against the Defendants, jointly and
severally, and each of them, in an amount that is fair and reasonable, including damages
attributable to the aggravating circumstances which attended the injuries of Plaintiff Randall
Rotschafer, an additional amount as punitive damages in such sum as will serve to punish
Defendants and to deter Defendants and others from like conduct, for their costs herein incurred

and expended and for such other and further relief as the Court deems just and proper.

COUNT III
_l§ggligence Per Se against All Defendants

40. Plaintiffs hereby incorporate by reference all of the preceding allegations of their

Complaint as if fully set forth herein.

41. At all times relevant herein, the State of Missouri had in effect statute RSMO. §
304.015 which states: “A vehicle shall be driven as nearly as practicable entirely within a single
lane and shall not be moved from such lane until the driver has first ascertained that such

movement can be made with safety.”

42. The portion of highway where the incident complained of herein occurred is the
type and style of roadway to which RSMo. § 304.015 applies

43. Defendant Best was in intentional violation of this statute when he failed to first
ascertain whether movement from his lane of travel could be made with safety and did in fact

change lanes, causing this crash.

10

Case 4:19-cv-00011-DGK Document 1 Filed 01/03/19 Page 10 of 14

44. The crash and subsequent injuries suffered by Plaintiff Randall Rotschafer are of

the same type and nature that RSMo. § 304.015 was made to prevent

45. Through their action and inactions as described herein, Defendants consciously

disregarded or were completely indifferent ton the safetyi care- and well-being of people, including
the decedent The egregious and outrageous conduct of the Defendants constitutes aggravating
circumstances which entitle Plaintiff Randall Rotschafer to recover both actual, enhanced and
punitive damages Defendants’ conduct herein described showed complete indifference to or
conscious disregard for the safety, care and well-being of others and Plaintiff Randall Rotschafer
is entitled to an additional amount as punitive damages in such sum as will serve to punish
Defendants and to deter Defendants and others from like conduct

46. As a direct and proximate result of the aforesaid negligence of Defendants,
Plaintiff Randall Rotschafer suffered property loss and injuries, which required, and in the future
will continue to require, medical treatment and rehabilitation; has incurred and will continue to
incur doctor, hospital and medical expenses; has suffered and will continue to suffer wage loss in
the future; and has experienced and will continue to experience pain, suffering, anxiety,

disability, loss of enjoyment of life, and permanent injury for the remainder of his life.

WHEREFORE, Plaintiffs pray for judgment against the Defendants, jointly and
severally, and each of them, in an amount that is fair and reasonable, including damages
attributable to the aggravating circumstances which attended the injuries of Plaintiff Randall
Rotschafer, an additional amount as punitive damages in such sum as will serve to punish
Defendants and to deter Defendants and others from like conduct, for their costs herein incurred

and expended and for such other and further relief as the Court deems just and proper.

ll

Case 4:19-cv-00011-DGK Document 1 Filed 01/03/19 Page 11 of 14

COUNT IV
Loss of Consortium against All Defendants

47. Plaintiffs hereby incorporate by reference all the preceding allegations of their
Complaint as`if fully set forfh herein. ` " `

48. At the time of the negligent acts and omissions on the part of Defendants, and at
all times relevant herein, Plaintiff Robbie Rotschafer was lawfully wedded to Plaintiff Randall
Rotschafer, and she was entitled to receive his services, society, comfort, consortium,
companionship and wages

49. As a direct and proximate result of the negligence and carelessness on the part of
Defendants in causing the injuries and damages to Plaintiff Randall Rotschafer, Plaintiff Robbie
Rotschafer has been deprived of Plaintiff Randall Rotschafer’s services, society, associations
consortium, companionship and wages, and her benefit thereof has and will in the future be
lessened, impaired and diminished due to the nature of Plaintiff Randall Rotschafer’s condition

WHEREFORE, Plaintiffs pray for judgment against the Defendants, jointly and
severally, and each of them, in an amount that is fair and reasonable, including damages
attributable to the aggravating circumstances which attended the injuries of Plaintiff Randall
Rotschafer, an additional amount as punitive damages in such sum as will serve to punish
Defendants and to deter Defendants and others from like conduct, for their costs herein incurred

and expended and for such other and further relief as the Court deems just and proper.

COUNT V
Punitive Damages agginst All Defendants

50. Plaintiffs hereby incorporate by reference all of the preceding allegations of their

Complaint as if fully set forth herein.

12

Case 4:1_9-cv-00011-DGK Document 1 Filed 01/03/19 Page 12 of 14

51. Defendants, by and through its servants, employees and/or agents, actual or

ostensible, including committed one or more of the willful, wanton and malicious acts more fully

set forth above which individually and/or cumulatively justify the submission of punitive

damages in this case.

52. Defendants, by and through its servants, employees and/or agents, actual or
ostensible, knew or had information from which Defendants, in the exercise of ordinary care,
should have known that such conduct more fully set forth above created a high degree of
probability of injury to Plaintiff Randall Rotschafer.

53. The willful, wanton and malicious acts of Defendants, by and through its servants,
employees and/or agents, actual or ostensible, more fully set forth above, evidence Defendants’
complete indifference to and/or conscious disregard for the safety of Plaintiff Randall Rotschafer

and other persons similarly situated, justifying the submission of punitive damages in this case.

WHEREFORE, Plaintiffs pray for judgment against the Defendants, jointly and
severally, and each of them, in an amount that is fair and reasonable, including damages
attributable to the aggravating circumstances which attended the injuries of Plaintiff Randall
Rotschafer, an additional amount as punitive damages in such sum as will serve to punish
Defendants and to deter Defendants and others from like conduct, for their costs herein incurred

and expended and for such other and further relief as the Court deems just and proper.

DEMAND FOR JURY TRIAL

Plaintiffs hereby demand a trial by jury as to all Counts of Plaintiffs’ Complaint

13

Case 4:19-cv-00011-DGK Document 1 Filed 01/03/19 Page 13 of 14

Respectfully submitted,

PREUss | FosTER

/s/ Thomas J. Preuss

Thomas J. Preuss MO #54923
Shawn F oster MO #4'7663
Luke M. Hangge MO #69116
10601 l\/[ission Rd., Suite 250
Leawood, KS 66206

Ph. 816-307-2788
Fax:816-336-9705

t]` preuss@pflaw.com
sfoster@pflaw.com
lhangge@pflaw.com

ATTORNEYS FOR PLAINTIFFS

14

Case 4:19-cv-00011-DGK Document 1 Filed 01/03/19 Page 14 of 14

